2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 1 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 2 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 3 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 4 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 5 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 6 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 7 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 8 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 9 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 10 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 11 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 12 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 13 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 14 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 15 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 16 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 17 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 18 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 19 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 20 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 21 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 22 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 23 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 24 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 25 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 26 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 27 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 28 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 29 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 30 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 31 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 32 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 33 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 34 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 35 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 36 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 37 of 38
2:19-cv-03456-BHH-KDW   Date Filed 08/18/20   Entry Number 39-1   Page 38 of 38
